Exhibit 99.1 Proto Labs Reports Record Revenue for the Fourth Quarter and Full Year 4 Quarterly Revenue Increases 27.3% Year over Year to $56.1 Million Full Year 2014 Revenue Increases 28.5% from 2013 to $209.6 Million MAPLE PLAIN, Minn. - February 5, 2015 - Proto Labs, Inc. (NYSE: PRLB), a leading online and technology-enabled, quick-turn, on-demand manufacturer, today announced financial results for the fourth quarter and full year ended December 31, 2014. Fourth Quarter 2014 Highlights include: ● Revenue for the fourth quarter of 2014 increased to a record $56.1 million, 27.3 percent above revenue of $44.0 million in the fourth quarter of 2013. ● Revenue for the fourth quarter of 2014 from additive services (3D printing) through the FineLine acquisition completed last April increased to $3.9 million, a 48 percent increase compared to FineLine’s fourth quarter of 2013. ● The record quarterly revenue was driven by a 40 percent increase in the number of unique product developers and engineers served, including those served by the Fineline business. ● Net income for the fourth quarter of 2014 increased to $10.2 million, or $0.39 per diluted share. Non-GAAP net income, excluding the after tax expense of stock compensation and amortization of intangibles, was $11.2 million, or $0.43 per diluted share. See “Non-GAAP Financial Measure” below. “The fourth quarter was a solid ending to a strong year, reflecting record quarterly revenues in all three geographies on a local currency basis,” said Vicki Holt, President and Chief Executive Officer of Proto Labs. “Our business in North America, excluding the contribution from Fineline, grew 23 percent year over year. Revenue in Europe in the fourth quarter increased 10 percent from the fourth quarter of last year and revenue inJapan grew 25 percent in the fourth quarter year over year in local currency.” “2014 was an excellent year for the company. We made good operational progress and achieved strong financial performance,” continued Ms. Holt. “Revenue grew 28.5 percent; our gross margin was 61.3 percent; and we maintained a 29 percent GAAP operating margin. During the year, we successfully executed on our first acquisition. We launched two new processes and ten new materials and capabilities. Including Fineline, we served 21,550 unique product developers and engineers, an increase of 34 percent over 2013. Excluding the Fineline business, we increased the product developers and engineers served by 20%. We invested in capacity infrastructure for all three of our product lines and we expanded our sales and marketing teams. These initiatives will be critical in the years ahead as we continue to pursue our strategies for growth.” Additional Fourth Quarter 2014 Highlights include: ● Gross margin was 59.9 percent of revenue during the fourth quarter of 2014 compared with 62.7 percent during the same quarter of 2013. The decline reflects an 80 basis point impact of Fineline, which carries a lower gross margin than the legacy products, investments in manufacturing capacity of 80 basis points to support recently launched services and expected growth and a 110 basis point impact of foreign exchange rates. ● Spending on research and development, including the Protoworks initiatives and integration activities related to Fineline, totaled $4.7 million, or 8.3 percent of revenue. This compares to $3.5 million, or 7.8 percent of revenue, during the fourth quarter of 2013. ● Sales and marketing expense increased 32 percent to $8.1 million, or 14.5 percent of revenue, reflecting the planned expansion of sales and marketing staff to drive revenue growth. ● GAAP operating margin was 26.2 percent of revenue during the fourth quarter of 2014 compared to 31.5 percent during the fourth quarter of 2013. Full Year 2014 Highlights include: ● Revenue increased 28.5 percent to $209.6 million compared with $163.1 million in 2013. ● Net income for 2014 increased to $41.6 million, or $1.60 per diluted share. Non-GAAP net income, excluding the after tax expense of stock compensation and amortization of intangibles, was $45.2 million, or $1.73 per diluted share. See “Non-GAAP Financial Measure” below. ● Cash generated from operations during the year totaled $57.2 million. Cash, cash equivalents and investments were $128.4 million at December 31, 2014. “During 2015, we will continue to focus on pursuing the growth opportunities we see for the company from our three growth vectors: adding new product developers and engineers, expanding the envelope of our product offerings and commercializing new processes. The integration of Fineline is nearly complete and we are realizing the benefits of cross-selling and the expanded manufacturing capacity we put in place there and expect the benefits to be increasingly evident throughout the year. Our LSR and metal injection molding, introduced last year, are gaining traction in the market. Our soft launch of turned machined parts progressed well in the fourth quarter and we are on track for our full launch later this quarter. We are focused on improving our customers’ experience and driving awareness and sales of Proto Labs’ unique capabilities to product developers and engineers around the world through a larger, well-trained sales force and more targeted marketing campaigns. I remain very confident about the potential for the company and the ability of our team to deliver on the growth and profitability targets in support of our long-term model,” Ms. Holt concluded. Non-GAAP Financial Measure The company has included non-GAAP net income, adjusted for stock-based compensation expense and amortization expense, in this press release to provide investors with additional information regarding the company’s financial results. The company has provided below a reconciliation of non-GAAP net income, adjusted for stock-based compensation expense and amortization expense, to net income, the most directly comparable measure calculated and presented in accordance with GAAP. Non-GAAP net income, adjusted for stock-based compensation expense and amortization expense, is used by the company’s management and board of directors to understand and evaluate operating performance and trends and provides a useful measure for period-to-period comparisons of the company’s business. Accordingly, the company believes that non-GAAP net income, adjusted for stock-based compensation expense and amortization expense, provides useful information to investors and others in understanding and evaluating operating results in the same manner as our management and board of directors. Conference Call The company has scheduled a conference call to discuss its fourth quarter financial results today, February 5, 2015 at 8:30 a.m. ET. To access the call in the U.S. please dial 877-709-8150. Outside the U.S. please dial 201-689-8354. No participant code is required. A simultaneous webcast of the call will also be available on the investor relations section of the company’s website at www.protolabs.com/investors. An audio replay will be available for 14 days following the call on the investor relations section of Proto Labs’ website. About Proto Labs, Inc. Proto Labs is a leading online and technology-enabled, quick-turn, on-demand manufacturer of custom parts for prototyping and short-run production. Proto Labs provides “Real Parts, Really Fast” to product developers and engineers worldwide. Proto Labs utilizes computer numerical control (CNC) machining, injection molding, and additive manufacturing (3D printing), to manufacture custom parts for our customers. For more information, visit protolabs.com. Forward-Looking Statements Statements contained in this press release regarding matters that are not historical or current facts are “forward-looking statements” within the meaning of The Private Securities Litigation Reform Act of 1995. These statements involve known and unknown risks, uncertainties and other factors which may cause the results of Proto Labs to be materially different than those expressed or implied in such statements. Certain of these risk factors and others are described in the “Risk Factors” section within reports filed with the SEC. Other unknown or unpredictable factors also could have material adverse effects on Proto Labs’ future results. The forward-looking statements included in this press release are made only as of the date hereof. Proto Labs cannot guarantee future results, levels of activity, performance or achievements. Accordingly, you should not place undue reliance on these forward-looking statements. Finally, Proto Labs expressly disclaims any intent or obligation to update any forward-looking statements to reflect subsequent events or circumstances. Contacts: Investor Relations: John Way, 763-479-7726 john.way@protolabs.com Jenifer Kirtland, 408-656-9496 jkirtland@evcgroup.com Media Relations: Bill Dietrick, 763-479-7664 bill.dietrick@protolabs.com Proto Labs, Inc. Condensed Consolidated Balance Sheets (In thousands) December 31, December 31, (Unaudited) Assets Current assets Cash and cash equivalents $ 43,329 $ 43,039 Short-term marketable securities 30,706 36,339 Accounts receivable, net 24,226 18,320 Inventory 6,194 5,166 Other current assets 3,889 6,931 Total current assets 108,344 109,795 Property and equipment, net 91,626 56,101 Long-term marketable securities 54,318 64,023 Goodwill 28,916 - Other intangible assets, net 4,083 - Other long-term assets 227 256 Total assets $ 287,514 $ 230,175 Liabilities and shareholders' equity Current liabilities Accounts payable $ 7,882 $ 6,455 Accrued compensation 6,067 6,196 Accrued liabilities and other 2,718 808 Income taxes payable 1,953 - Current portion of long-term debt obligations 139 204 Total current liabilities 18,759 13,663 Long-term deferred tax liabilities 1,846 3,682 Long-term debt obligations 10 159 Other long-term liabilities 1,360 1,028 Shareholders' equity 265,539 211,643 Total liabilities and shareholders' equity $ 287,514 $ 230,175 Proto Labs, Inc. Condensed Consolidated Statements of Operations (In thousands, except share and per share amounts) (Unaudited) Three Months Ended Year Ended December 31, December 31, Revenue Protomold $ 35,678 $ 30,731 $ 140,282 $ 115,069 Firstcut 16,507 13,311 59,914 48,043 Fineline 3,884 - 9,387 - Total revenue 56,069 44,042 209,583 163,112 Cost of revenue 22,457 16,427 81,182 61,410 Gross profit 33,612 27,615 128,401 101,702 Operating expenses Marketing and sales 8,115 6,164 29,144 22,386 Research and development 4,682 3,458 16,607 11,863 General and administrative 6,152 4,119 22,122 16,154 Total operating expenses 18,949 13,741 67,873 50,403 Income from operations 14,663 13,874 60,528 51,299 Other income, net 22 129 3 279 Income before income taxes 14,685 14,003 60,531 51,578 Provision for income taxes 4,492 4,496 18,896 16,301 Net income $ 10,193 $ 9,507 $ 41,635 $ 35,277 Net income per share: Basic $ 0.39 $ 0.37 $ 1.62 $ 1.40 Diluted $ 0.39 $ 0.36 $ 1.60 $ 1.36 Shares used to compute net income per share: Basic 25,815,973 25,506,107 25,692,699 25,198,556 Diluted 26,152,891 26,115,866 26,100,320 25,859,741 Proto Labs, Inc. Condensed Consolidated Statements of Cash Flows (In thousands) (Unaudited) Year Ended December 31, Operating activities Net income $ 41,635 $ 35,277 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 11,138 7,569 Stock-based compensation expense 4,809 3,461 Deferred taxes ) 467 Excess tax benefit from stock-based compensation ) ) Amortization of held-to-maturity securities 1,517 1,468 Loss on disposal of property and equipment - 110 Changes in operating assets and liabilities 4,456 9,962 Net cash provided by operating activities 57,210 48,441 Investing activities Purchases of property and equipment ) ) Acquisitions, net of cash acquired ) - Purchases of marketable securities ) ) Proceeds from sales and maturities of marketable securities 74,058 66,570 Net cash used in investing activities ) ) Financing activities Payments on debt ) ) Acquisition-related contingent consideration ) - Proceeds from exercises of stock options and other 4,821 6,496 Excess tax benefit from stock-based compensation 4,470 9,873 Net cash provided by financing activities 7,036 16,111 Effect of exchange rate changes on cash and cash equivalents ) 209 Net increase in cash and cash equivalents 290 6,280 Cash and cash equivalents, beginning of period 43,039 36,759 Cash and cash equivalents, end of period $ 43,329 $ 43,039 Proto Labs, Inc. Reconciliation of GAAP to Non-GAAP Financial Measure (In thousands, except share and per share amounts) (Unaudited) Three Months Ended Year Ended December 31, 2014 December 31, 2014 Non-GAAP net income, adjusted for stock-based compensation and amortization expenses: GAAP net income $ 10,193 $ 41,635 Add back: Stock-based compensation expense Cost of revenue 104 386 Marketing and sales 242 927 Research and development 278 1,048 General and administrative 624 2,448 Total stock-based compensation expense 1,248 4,809 Income tax benefits on stock-based compensation expense ) ) Non-GAAP net income adjusted for stock-based compensation expense 11,045 44,920 Add back: Amortization expense General and administrative 186 496 Income tax benefits on amortization expense ) ) Non-GAAP net income adjusted for stock-based compensation and amortization expenses $ 11,166 $ 45,242 Non-GAAP net income per share: Basic $ 0.43 $ 1.76 Diluted $ 0.43 $ 1.73 Shares used to compute non-GAAP net income per share: Basic 25,815,973 25,692,699 Diluted 26,152,891 26,100,320 Proto Labs, Inc. Revenue by Geography - Based on Shipping Location (In thousands) (Unaudited) Three Months Ended Year Ended December 31, December 31, Revenues Domestic United States $ 42,223 $ 31,054 $ 156,033 $ 119,870 International Europe 9,967 9,653 37,490 31,513 Japan 1,766 1,604 6,976 5,857 United States 2,113 1,731 9,084 5,872 Total international 13,846 12,988 53,550 43,242 Total revenue $ 56,069 $ 44,042 $ 209,583 $ 163,112 Proto Labs, Inc. Customer Information (In thousands, except customer amounts) (Unaudited) Year Ended December 31, Number of Customers Revenue ($) Number of Customers Revenue ($) New customers - Protomold and Firstcut 3,425 $ 25,596 3,027 $ 22,532 Existing customers - Protomold and Firstcut 6,719 174,600 5,734 140,580 Total 10,144 $ 200,196 8,761 $ 163,112 Note: the data above does not include customers who purchased Fineline products during the periods presented. Proto Labs, Inc. Product Developer Information (Unaudited) Three Months Ended December 31, Year Ended December 31, Unique product developers served - Protomold and Firstcut 8,773 7,290 19,294 16,128 Unique product developers served - Fineline 1,939 - 3,329 - Product developer overlap* ) - ) - Total unique product developers served 10,231 7,290 21,552 16,128 * Product developer overlap represents product developers and engineers who purchased both our legacy Protomold/Firstcut products and newly acquired Fineline products during the periods presented.
